Exhibit 99.1 Alliant Energy 4902 North Biltmore Lane, Suite 1000 Madison, WI 53718-2148 www.alliantenergy.com News Release FOR IMMEDIATE RELEASE Media Contact: Scott Reigstad (608) 458-3145 Investor Relations: Susan Gille (608) 458-3956 ALLIANT ENERGY ANNOUNCES SECOND QUARTER 2010 RESULTS NARROWS AND INCREASES MIDPOINT OF 2010 GUIDANCE MADISON, Wis. – August 5, 2010 – Alliant Energy Corporation (NYSE: LNT) today announced second quarter generally accepted accounting principles (GAAP) and non-GAAP consolidated earnings from continuing operations as follows: Second Quarter Adjusted (non-GAAP) Operating Results from Continuing Operations: Net Income ($ millions) $ $ Earnings per share (EPS) $ $ GAAP Earnings from Continuing Operations: Net Income ($ millions) $ $ Earnings per share (EPS) $ $ Alliant Energy’s 2010 second quarter non-GAAP EPS were $0.44 per share, which was $0.10 per share higher than the second quarter of 2009.Earnings for Alliant Energy’s utility business were positively impacted by retail rate increases. The positive EPS driver was partially offset by higher transmission service expense, higher depreciation and operating expenses due to placing the Whispering Willow - East wind project in-service in late 2009, lower allowance for funds used during construction (AFUDC) due to lower wind construction work in progress balances, and the results of the annual electric unbilled adjustment. “I am pleased with the solid financial results produced in the second quarter” said Bill Harvey, Alliant Energy Chairman, President, and CEO.“Based on our year-to-date results we are narrowing our earnings guidance range for 2010.” Utility GAAP EPS were impacted by a total of ($0.01) per share of net charges in the second quarter of 2010 and ($0.08) per share of charges in the second quarter of 2009 for various non-GAAP adjustments.Non-GAAP adjustments, which generally relate to significant charges or credits that are not normally associated with ongoing operations, are provided as a supplement to results reported in accordance with GAAP.Adjusted, or non-GAAP, operating earnings for the second quarter of 2010 and 2009 do not include the following items (after tax) that were included in reported GAAP earnings: Q2 non-GAAP Income (Loss) Adjustments Q2 non-GAAP EPS (in millions) Adjustments Restructuring and impairment charges $ ) $ ) $ ) $ ) Depreciation adjustment Reserve for Cash Balance Pension Plan lawsuit ) ) $ ) $ ) $ ) $ ) EPS and income in the second quarter of 2010 and 2009 are as follows: EPS: Q2 GAAP EPS Non-GAAP Adjustments Q2 non-GAAP EPS Interstate Power and Light Co. (IPL) $ Wisconsin Power and Light Co. (WPL) ) Subtotal for Utilities Non-regulated and Parent $ Income: (in millions) Q2 GAAP Income (Loss) Non-GAAP adjustments Q2 non-GAAP Income (Loss) IPL $ WPL ) Subtotal for Utilities Non-regulated and Parent Earnings from continuing operations Income (loss) from discontinued operations ) ) $ Additional details regarding second quarter GAAP EPS from Alliant Energy’s Utility operations are as follows: IPL WPL Variance Utility operations: Electric and gas retail rate increases effective in 2010 $ $ $ Restructuring and impairment charges in Q2 2009 Higher electric transmission service expense ) ) ) Depreciation adjustment in Q2 2010 Whispering Willow-East depreciation and operating expenses in Q2 2010 ) ) Restructuring and impairment charges in Q2 2010 ) ) ) AFUDC (primarily due to wind projects) ) ) Annual electric unbilled adjustments ) ) Reserve for Cash Balance Pension Plan lawsuit in Q2 2010 ) ) ) Other (includes higher electric sales) ) Total utility operations $ $ $ The following comments further explain selected drivers of earnings performance during the second quarter of 2010 versus 2009: Electric and gas retail rate increases:On March 20, 2010, IPL implemented annualized interim rates of $119 million as part of its retail electric rate case in Iowa filed on March 10, 2010.The interim rate increase is expected to recover higher electric transmission service expenses and a return on the investment in and recovery of expenses for, the Whispering Willow - East wind project, which was placed in service at the end of 2009, as well as other infrastructure investments. On January 1, 2010, WPL implemented new retail electric and gas rates as a result of its rate case filed in May 2009.The $65 million annualized rate increase includes an adjustment for lower sales net of variable fuel expenses, return on one-half of the average 2010 Bent Tree – Phase I wind project construction costs, and higher pension costs incurred in 2009. Restructuring and impairment charges:During the second quarter of 2010, Alliant Energy completed its evaluation of IPL’s Sixth Street Generating Station and decided not to rebuild electric operations at the facility, which was significantly damaged by the severe flooding in downtown Cedar Rapids, Iowa in 2008. As a result of this decision, IPL recognized a $0.02 per share impairment associated with the Sixth Street assets that were previously recorded in construction work in progress.Alliant Energy also incurred $0.02 per share of restructuring charges in the second quarter of 2010 resulting from management and staff position reductions. During the second quarter of 2009, Alliant Energy announced reductions in executive, management and staff positions and the ceasing of operations of 4 units in WPL’s generating fleet.Restructuring charges associated with these actions reduced earnings by $0.06 per share.Also during the second quarter of 2009, IPL announced that it would stop providing steam service in downtown Cedar Rapids, Iowa.This decision resulted in an impairment charge that reduced earnings $0.02 per share in the second quarter of 2009. Electric transmission service expenses:Higher electric transmission expenses reduced EPS $0.07 per share in the second quarter of 2009.The IPL interim rate increase implemented on March 20, 2010, mentioned above, recovered the higher transmission expenses in the second quarter of 2010 and is expected to recover the higher electric transmission expense for the remainder of 2010. Depreciation adjustment:WPL recorded a depreciation adjustment, which impacted the second quarter of 2010 by $0.05 per share.The adjustment is not expected to materially impact future earnings. 2010 Earnings Guidance Alliant Energy is narrowing its 2010 earnings guidance, which excludes net charges associated with non-GAAP adjustments discussed in this release. Current Previous Utility $
